                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

ECAP HOLDINGS, LLC,                              §
                                                 §
               Plaintiff,                        §
v.                                               §
                                                 §           Civil Action No. 3:18-CV-2193-L
QUIXOTIC FARMING, LLC; T. LANE                   §
CONSTANT; RANDY CONSTANT;                        §
WILLIAM O’CONNOR; KENT DRYER;                    §
QUIXOTIC INVESTMENTS, LLC;                       §
PESCADO, LLC; TRUE SON LEASING;                  §
THE ZOU LEASING; and INNOVATIVE                  §
AQUACULTURE ALLIANCE, LLC,                       §
                                                 §
               Defendants.                       §

                            MEMORANDUM OPINION AND ORDER

       Before the court is the Defendants’ Motion to Dismiss Pursuant to Federal Rules of Civil

Procedure 12(b)(2) and 12(b)(5) (Doc. 18), filed February 22, 2019. After considering the motion,

briefs, evidence submitted by the parties, record, and applicable law, the court denies without

prejudice Defendants’ Motion to Dismiss Pursuant to Federal Rules of Civil Procedure 12(b)(2) and

12(b)(5) (Doc. 18) and grants Plaintiff’s request to conduct jurisdictional discovery.

I.     Factual and Procedural Background

       On June 14, 2018, Plaintiff ECAP Holdings, LLC (“Plaintiff” or “ECAP”) brought this action

in state court against Defendants Quixotic Farming, LLC (“Quixotic Farming”); T. Lane Constant

(“L. Constant”); Randy Constant (“R. Constant”); William O’Connor (“O’Connor”); Kent Dryer

(“Dryer”); Quixotic Investments, LLC (“QI”); Pescado, LLC (“Pescado”); True Son Leasing

(“TSL”); The Zou Leasing (“Zou”); and Innovative Aquaculture Alliance, LLC (“IAA”)




Memorandum Opinion and Order – Page 1
(collectively, “Defendants”). The action was removed to federal court on August 20, 2018, based

on diversity jurisdiction. In its Amended Complaint (“Complaint”), filed February 1, 2019, ECAP

requests relief in the form of a declaratory judgment and asserts claims for breach of contract,

quantum meruit, tortious interference with existing and prospective contract relations, common law

fraud, fraud in a securities transaction, negligent misrepresentation, and fraudulent transfer.

       In support of these claims, ECAP alleges that:

               14. ECAP is a merchant bank that specializes in accelerating high quality,
       development stage companies through their initial growth phase. ECAP assists early
       development stage companies with their business planning, financial modeling, and
       presentations for investors. After being hired by such companies, ECAP presents
       opportunities for accredited investors in a portfolio of companies that have the
       potential to be industry leaders of tomorrow. ECAP typically makes investments
       into its featured companies, which are 2-5 years in duration and limits their
       representation to 2-4 companies at a time, aligning their interests with both peer
       investors and the company’s management.

               15. Such was the situation when ECAP was introduced to Quixotic Farming
       and its Management Team (R. Constant, L. Constant, Dryer and O’Connor) in early
       2016. R. Constant and L. Constant were identified as two of the principals of
       Quixotic Farming, CEO and COO respectively. R. Constant is the father of L.
       Constant. O’Connor was represented to be the CFO of Quixotic and to be “heavily
       involved in the strategic growth of the company” and to provide “hands-on
       analytical and finance advisory services.” R. Constant, L. Constant, Dryer and
       O’Connor are collectively referred to herein as “Management Team”. Quixotic
       Farming and its Management Team wanted to use the services of ECAP to raise
       funds through investment from accredited investors to be located by ECAP for that
       purpose, with a goal of raising at least $7,000,000 in new capital to be injected into
       Quixotic Farming.

                16. Quixotic Farming was located in Chillicothe, Missouri and was
       represented to ECAP in Texas by the Management Team in one or more telephone
       calls to be a company engaged in aquaculture—commercial for-profit fish farming,
       and also claiming to be the largest producer/seller of pure fresh water tilapia in the
       United States. It was further represented to ECAP by Quixotic Farming and its
       Management Team that since its founding in 2011, the Management Team had
       invested over $9,000,000 of their own capital into Quixotic Farming on research and
       development, facilities and operations in the pursuit of perfecting their process of
       growing and selling hormone-free, clean-diet tilapia.


Memorandum Opinion and Order – Page 2
               17. During a conference call on May 4, 2016, which included each member
       of the Management Team (R. Constant, L. Constant, Dryer, and O’Connor), the
       Management Team specified the purported assets of Quixotic Farming and
       represented to ECAP’s members who were located in Texas at the time, that all of
       the assets used in the business of Quixotic Farming were owned by Quixotic
       Farming, free and clear of any liens, debts and/or liabilities. This included the former
       Wal-Mart store in Chillicothe, Missouri where Quixotic Farming conducted its
       operations; as well as all fish tanks, equipment, supplies and machinery located in
       that building. It also was represented to ECAP’s members who were located in Texas
       during that call that Quixotic Farming owned all facilities and equipment located in
       Colorado where Quixotic Farming had additional fish farming operations. The
       bottom line is Quixotic Farming was represented to ECAP’s representatives located
       in Texas during one or more telephone calls with Quixotic Farming and its
       Management Team (R. Constant, L. Constant, Dryer and O’Connor) that Quixotic
       Farming was a company that had at least $9,000,000 of assets in its name, which
       were free and clear of all liens, debts and/or liabilities. These representations later
       turned out to be false, but it was based on those false representations made to
       ECAP’s members located in Texas by Quixotic Farming and its Management Team,
       that ECAP detrimentally relied as it was induced into entering into a contract to
       perform services for Quixotic Farming.

Pl.’s Compl. ¶¶ 14-17. ECAP alleges that, based on the foregoing representations and financial

information provided to it in Texas, ECAP, on April 28, 2016, agreed to enter into a Non-Disclosure

and Non-Circumvent Agreement (“NDA”) with Quixotic Farming pursuant to which the parties

agreed not to “engage in any negotiations or to execute any agreement, understanding or undertaking

whatsoever with any person or entity that has a business relationship with the other party[.],” and,

on June 22, 2016, ECAP and Quixotic Farming entered into an Advisory Services Agreement

(“ASA”) in which ECAP was hired by Quixotic Farming to secure investments for Quixotic Farming

for both cash and equity in Quixotic Farming. That executed ASA was delivered to ECAP by

Quixotic Farming and its Management Team in Texas. Id. ¶¶ 18-19. ECAP also made a cash

investment of $25,000 in Quixotic Farming and, under the ASA, it was to receive an initial 3.5%

ownership interest in Quixotic Farming.




Memorandum Opinion and Order – Page 3
        ECAP alleges that it subsequently had found an investor who was considering making a

substantial investment in Quixotic Farming in December 2016, but it discovered while gathering due

diligence information requested by the investor that the assets previously represented to be owned

by Quixotic Farming were not actually owned by Quixotic Farming but, instead, by members of the

Management Team and various other related entities (Pescado, Zou, QI, TSL) that were owned by

members of the Management Team. ECAP alleges that, when it confronted R. Constant and other

Management Team members and advised that it would cease all work and correct unknowing

misrepresentations made to potential investors if they did not immediately correct the ownership

structure of all assets used by Quixotic Farming from that point forward to be owned 100% by

Quixotic Farming, free and clear:

        R. Constant and/or the members of the Management Team, QI, Pescado, Zou and
        TSL immediately promised and represented to ECAP that all assets used by Quixotic
        Farming but not then “owned” by Quixotic Farming or “titled” in the name of
        Quixotic Farming would be conveyed into and become part of Quixotic Farming and
        that Quixotic Farming would then own all such assets – free and clear of all liens,
        debts and/or liabilities. These representations were made either in person and/or via
        telephone to ECAP’s representatives who were located in Texas at the time of such
        representations.


Id. ¶ 26.

        ECAP alleges that, based this representation and assurance, it proceeded to negotiate with

other potential investors. During this same time, ECAP alleges that it “was assured in Texas by

Quixotic Farming and its Management Team (R. Constant, L. Constant, Dryer and/or O’Connor),

Zou, Pescado, TSL and QI that the transfer / assignments of all assets to Quixotic Farming would

occur prior to the closing of any investment by any outside accredited investor.” Id. ¶ 27. ECAP

alleges that it, in the first quarter of 2017, it found and introduced a potential investor to Quixotic



Memorandum Opinion and Order – Page 4
Farming, who indicated its intent to soon make a sizeable investment in Quixotic Farming, which

would have entitled ECAP to:

        additional compensation from Quixotic Farming under the ASA of $350,000 cash,
        plus an additional 10% equity (valued at $900,000— 10% of a $9,000,000 company)
        prior to receipt of additional investment capital/financing. After an
        investment/financing from Allen of $7,612,500, the combined enterprise value for
        Quixotic Farming would likely have been in excess of $20M, which would have
        provided cash/equity/value to ECAP worth approximately $2,350,000.00 under the
        terms of the ASA.

Id. ¶ 28.

        According to ECAP, Defendants terminated the ASA without warning on March 7, 2017, to

“cheat” ECAP out of the fee and equity it had earned for its efforts if Defendants had moved forward

with and closed the transaction with the investor while ECAP was Quixotic Farming’s advisor.

After the allegedly wrongful termination of the ASA, ECAP sued Quixotic Farming on May 10,

2017, seeking declaratory relief, Quixotic Farming, L. Constant, R. Constant and possibly others who

formed IAA, Quixotic Farming ceased all operations, and all or substantially all of Quixotic

Farming’s assets and the assets of the other Defendants were transferred to IAA without fair

consideration for the improper purpose of avoiding liability in the state lawsuit brought by ECAP.

        After learning this, ECAP dismissed without prejudice that action and sued Quixotic Farming

and the other Defendants in this action on June 14, 2018. ECAP alleges in its Complaint that R.

Constant, L. Constant, and O’Connor should be held liable under an alter ego theory of liability for

the claims asserted against Quixotic Farming in this action because they controlled the finances,

policy and business practices of Quixotic Farming with respect to the unlawful acts alleged. On

February 22, 2019, Defendants moved to dismiss the action for lack of personal jurisdiction and

insufficient service of process under Federal Rules of Civil Procedure 12(b)(2) and (b)(5).



Memorandum Opinion and Order – Page 5
        In response, ECAP asserts that its Complaint and the affidavits submitted by it support a

finding of specific personal jurisdiction because Defendants engaged in tortious conduct that was

directed at ECAP in Texas. ECAP contends that Defendants’ motion for insufficient service of

process should be denied for similar reasons. Alternatively, ECAP requests that it be allowed to

conduct jurisdictional discovery prior to a ruling on Defendants’ motion if the court determines that

the motion, based on the current record, has merit. In this regard, ECAP requests that it be allowed

to conduct jurisdictional discovery regarding disputed facts raised by Defendants’ Rule 12(b)(2)

motion, including “a request for production of documents, and depositions of the individual

defendants in both their individual and corporate capacities on issues limited to specific

jurisdictional contacts out of which this litigation arose.” Pl.’s Resp. 15.

II.     Request to Conduct Jurisdictional Discovery

        A court may grant jurisdictional discovery when the plaintiff seeking it makes a “preliminary

showing of jurisdiction” over a nonresident defendant. See Fielding v. Hubert Burda Media, Inc.,

415 F.3d 419, 429 (5th Cir. 2005) (citing Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446, 456

(3d Cir.2003), for the proposition that, “[i]f a plaintiff presents factual allegations that suggest with

reasonable particularity the possible existence of the requisite contacts . . . the plaintiff’s right to

conduct jurisdictional discovery should be sustained.”). Discovery regarding personal jurisdiction

is appropriate when the motion to dismiss raises issues of fact. Kelly v. Syria Shell Petrol. Dev. B.V.,

213 F.3d 841, 855 (5th Cir.2000) (citation omitted). District courts have considerable discretion in

determining whether to grant or deny a party’s request to conduct jurisdictional discovery. Fielding,

415 F.3d at 429.




Memorandum Opinion and Order – Page 6
       Defendants contend that ECAP has not carried its burden of showing that it is entitled to

jurisdictional discovery because it has not identified the facts expected to be obtained or explained

how those facts will establish personal jurisdiction. The court disagrees. The parties’ briefs,

evidence, and Plaintiff’s pleadings raise issues of fact, for example, regarding the individual

Defendants’ relationship to the entity Defendants, the extent, if any, the various individual

Defendants controlled or took action on behalf of the entity Defendants, and in what capacity they

engaged in the conduct alleged. See, e.g., Pl.’s’ Resp. ¶ 21. Information regarding these facts will

assist the court in determining whether it can exercise specific personal jurisdiction over each

Defendant. Accordingly, the court will allow Plaintiff to conduct jurisdictional discovery as

requested, after which Defendants may reurge their motion to dismiss.

III.   Conclusion

       For the reasons stated, the court denies without prejudice Defendants’ Motion to Dismiss

Pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(5) (Doc. 18) and grants Plaintiff’s

request to conduct jurisdictional discovery. The discovery will be expedited, shall be limited to

Plaintiff’s contention that the court has specific personal jurisdiction over Defendants, and must be

completed by December 31, 2019, not initiated on this date. The parties shall cooperate so that

jurisdictional discovery is conducted and completed in an expeditious fashion. Any further

motion to dismiss by Defendants based on lack of personal jurisdiction and insufficient service must

be filed by January 30, 2020.

       It is so ordered this 30th day of September, 2019.



                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge

Memorandum Opinion and Order – Page 7
